EXHIBIT 1
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

UNITED STATES OF AMERICA, No. CR19-230 JLR

VS.

[LEONTAI BERRY,

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

Plaintiff, DECLARATION OF PROPOSED
THIRD-PARTY CUSTODIAN

Defendant.

 

 

 

 

I, DANASIA WHIDDEN-HERRON, declare under penalty of perjury that the
following is true and correct to the best of my knowledge:

1.

DECLARATION OF DANASIA WHIDDEN-HERRON

| am Leontai Berry’s fiance. We live together in Federal Way and are expecting
our first baby.

Leontai and I both work full-time in downtown Seattle and share one vehicle. He
works at Facebook on Dexter Avenue, and I work about a block away. We
commute together every morning and evening.

I support Leontai’s release and pledge to act as his third-party custodian during
the pendency of this case. I understand that means that if he were to violate any

release conditions, it would be my duty to report that violation to his Pretrial

 

Services Officer.

DECLARATION IN SUPPORT OF RELEASE- 1 Law OFFICE OF

DANASIA WHIDDEN-HERRON

CATHY GORMLEY, PLLC
600 1st Avenue Suite 304
Seattle, Washington 98104
(206) 624-0508 FAX (206) 905-3371
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

4. Among the potential release conditions, I understand that Leontai will be ordered
to abstain from using or consuming any controlled substances. He has never used
alcohol or drugs since I have known him so I am confident that he will not
struggle with that condition.

5. I further understand that as a condition of his release, he will be prohibited from|
possessing firearms, I promise the court that there are no firearms in our home]
that there will be no firearms in our home, and that if Leontai were to possess a
firearm in our home or elsewhere, I would report that violation to his Pretrial
Services Officer.

6. I further promise to ensure that Leontai will make his court appearances as
required,

7. I will be in court at Leontai’s detention hearing to answer any questions that the

court may have.

Signed and sworn under penalty of perjury in Federal Way, Washington this _ day off
November, 2019

Read and approved via email 11/14/19

Danasia Whidden-Herron
Fiance of Leontai Berry
Xxxxxx Avenue Apt. X
Federal Way, WA 98xxx

 

DECLARATION IN SUPPORT OF RELEASE- 2 LaW OFFICE OF

CATHY GORMLEY, PLLC
DANASIA WHIDDEN-HERRON 600 1st Avenue Suite 304
Seattle, Washington 98104

(206) 624-0508 FAX (206) 905-3371
EXHIBIT 2
Urban League (oh Empowering Communities.

Metropolitan Seattle bee Tete alkene

 

November 14, 2019

To: The Honorable Judge Peterson
RE: Leontai Berry
Subject: Release and reentry support

Dear Judge Peterson:

Thank you for taking the time to read this missive as it is in support of Leontai Berry
being released from the unfortunate grips of incarceration. | am the Program

Manager in our Education Department here at the Urban League of Metropolitan
Seattle, in which | am over community engagement and programming while offering
various supports for those in need who are either justice impacted or stand the risk of
being justice impacted.

The program | head is called G.R.O.O.M. in which stands for Gifted Regardless Of
Oppressive Methods. | have been working with Mr. Berry for a little over a years time
and in doing so | have witnessed his growth. He has been reliable in attending
community meetings and maintaining employment.

Mr. Berry is a respectful young man who has witnessed many challenges in life in
which he had only the tools offered from his environment in order to respond to life
with. We have been and will continue to work with Mr. Berry in the effort to provide
him with different tools to either utilize or help him develop a different perspective on
how the tools he does possess could be utilized differently.

Throughout the time | have been working with Mr. Berry he has more than

demonstrated the ability to being accountable in correcting himself in the effort to
show up differently so he can get different results.

Mr. Berry posses no risk of not showing up for court and we are more than willing to
continue our supports for Mr. Berry while he is in community and can access best
services to help meet his needs so he can be a functioning and reliable positive
community member in society.

Office | 206.461.3792 105 14th Ave., Suite 200 Pa oF

Fax |206.461,.8425 Seattle, WA 98122
www.UrbanLeague.org @SeaUrbanLeague

 
Urban League of Empowering Communities.

Metropolitan Seattle beac i

 

Once again, thank you for taking the time to read this letter and taking its contents
into consideration. We are in hopes Mr. Berry can be released where he can access
the necessary supports that not only help him but also benefit society.

Thank you and take care.

Respectfully,

Urban League of Metropolitan Seattle
Program Manager/G.R.O.O.M.

105 14th Avenue, Suite 200

Seattle, WA 98122

Office | 206.461.3792 105 14th Ave., Suite 200

ieee 206.461.8425 Seattle, WA 98122
www.UrbanLeague.org

 
Cathy Gormley _

ST eS TE

From: Cathy Gormley <cathy@cgormleylaw.com>
Sent: Friday, November 15, 2019 8:32 AM

To: Corn Dog

Subject: FW: Leontai Berry

From: Willard Jimerson Jr <wjimerson@urbanleague.org>
Sent: Friday, November 15, 2019 7:40 AM

To: Cathy Gormley <cathy@cgormleylaw.com>

Subject: Re: Leontai Berry

Thank you for reaching out and the support letter has been emailed. Good luck and looking forward to connecting with
Leontai upon release so we can move in with some specialized supports.

Willard C. Yimewou Yu,
Program Manager

G.R.O.0.M.

105 14th Avenue, Suite 200
Seattle, WA 98122
wiimerson@urbanleague.org
C 206.265.1323

P 206.461.3792

F 206.461.8425

Urban League of
Metropolitan Seattle

Find us online:

HHS
